                       Case 5:19-cr-00521-BLF Document 1 Filed 03/08/19 Page 1 of 5
AO 91 (Rev. II/ll) Criminal Complaint



                                     United States District Court
                                                               for the
                                                                                                             FILED
                                                   Northern District of California
                                                                                                            MAR 0 8 2019
                  United States of America                                                                  SUSAN V.SOONG
                                                                                                    ^ CjJRK, U.S. DISTRICT COURT
                                V.                                                                  NORTH DISTRICT OF CALIFORNIA
                                                                                                            SAN JOSE OFFICE
                                                                         Case No.


                                                              CS l!
                      CLARENCE CHAN



                                                                                              70331
                          Defendant(s)                                                                                MAG
                                                 CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 28, 2018               in the county of            Santa Clara              in the

       Northern        District of           California       , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C.§ 922(g)(1)                           Felon in Possession of a Firearm




          This criminal complaint is based on these facts:
Please see attached affidavit.of Michael Nuttall.



Approved as to form: Scott Simeon, AUSA b'                >



          sf Continued on the attached sheet.


                                                                                             Commainantjs signature
                                                                                     ATF Special Agent Michael Nuttall
                                                                                             Printed name and title
Sworn to before me over the telephone and signed
by m^ijy^ant to Fed. R. rim. P.4.1 and 4(d)
this              of March, 2019.



Date:
                                                                                               Judge's signature

City and state:                          San Jose, CA                        Hon. Susan van Keulen, U.S. Magistrate Judge
                                                                                             Printed name and title
Case 5:19-cr-00521-BLF Document 1 Filed 03/08/19 Page 2 of 5
Case 5:19-cr-00521-BLF Document 1 Filed 03/08/19 Page 3 of 5
Case 5:19-cr-00521-BLF Document 1 Filed 03/08/19 Page 4 of 5
Case 5:19-cr-00521-BLF Document 1 Filed 03/08/19 Page 5 of 5
